HUGHES, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Conine was convicted of grand larceny of clover seed. The evidence disclosed that the *728accused hired one Neidert to haul the seed to Toledo and, there to sell it, Neidert not knowing that the seed had been stolen. The court refused to charge the jury that if the evidence showed no motive for committing the crime this was a circumstance which the jury ought to consider in connection with the other evidence in the case in making up their verdict.
Attorneys — Albert H. Straman, Ottawa, and B. F. James, Bowling Green, for Conine; J. S. Ogan, Sr., Ottawa, for State.
The defendant also requested the following charge: “If you find Harry Neidert was an accomplice in the stealing of the clover seed mentioned in the indictment and aided or abetted the defendants in the commission of the said crime, then I charge you that it would be unsafe and unwise for the jury to convict the defendants upon his uncorroborated testimony.” In affirming the conviction, the Court of Appeals held:
1. The court’s refusal to charge on the question of motive did not constitute prejudicial error.
2. As Neidert was an accessory after the fact and not an accomplice, his evidence need not be corroborated before the conviction of a crime would be warranted.